DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 55-94 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 November 2020.

Claim Rejections - 35 USC § 102
Claims 48-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al. (USP 6,122,911 hereinafter “Maeda”). For portions of the rejection, please refer to the annotated figure 7 below:

    PNG
    media_image1.png
    717
    500
    media_image1.png
    Greyscale

In regards to claim 48, Maeda discloses an adapter (see figs. 7-8) for connecting fluid lines serving for guiding a flowing fluid, said adapter comprises:

a second connecting nozzle (108) of which a free nozzle end is adapted to be connected with a line end collared by or with a connecting flange of a second fluid line;
a third connecting nozzle (other inlet 108) of which a free nozzle end is adapted to be connected with a line end;
two mutually separated, tubular, flow channels (112, 116, and 114) adapted, in each case, for guiding fluid flowing in and then out, of which flow channels a first flow channel (112, 114, or 116) extends from a flow opening of said second connecting nozzle located in said free nozzle end of said second connecting nozzle to a first flow opening of said first connecting nozzle located in said free nozzle end of said first connecting nozzle; and
a second flow channel (112, 114, or 116) extends from a flow opening of said third connecting nozzle located in said free nozzle end of said third connecting nozzle to a second flow opening of said first connecting nozzle located in said free nozzle end of said first connecting nozzle; as well as 
a projection (P, see annotated figure above) bordering on a region of said free nozzle end of said first connecting nozzle located between said first flow opening and said second flow opening and extending from said free nozzle end of said first connecting nozzle with a length to a free projection end remote from said free nozzle end.
In regards to claim 49, Maeda further discloses said projection is adapted to be inserted in a lumen enveloped by a wall of the first fluid line to form two tubular chambers of the first fluid line mutually separated by said projection and adapted, in each case, for guiding through flowing fluid in such a manner that there are formed in the lumen of the first fluid line a tubular 
In regards to claim 50, Maeda further discloses a lateral surface of said projection is embodied at least in certain regions as a sealing surface, in such a manner that mutually spaced portions of said lateral surface are adapted to contact an, in each case, corresponding portion of the wall of the fluid line facing the lumen of the fluid line to be connected to said free nozzle end (fig. 7 shows this capability).
In regards to claim 51, Maeda further discloses a first portion of said lateral surface of said projection is adapted to contact a corresponding first portion of the wall of said fluid line (fig. 7 shows this capability); and
a second portion of said lateral surface remote from the first portion of said lateral surface is adapted to contact a corresponding second portion of the wall of said fluid line, consequently a second portion of the wall remote from the first portion of the wall (fig. 7 shows this capability).
In regards to claim 52, Maeda further discloses said projection is axisymmetric, at least relative to an imaginary longitudinal axis extending from said free nozzle end to said free end (fig. 7 shows that “an axis” exists that the projection is symmetric about).
In regards to claim 53, Maeda further discloses said projection has a breadth, which is greater than a diameter of said first flow opening of said first connecting nozzle (it can be seen in figs. 7 and 8 that a “breadth” exists that is larger than the smallest diameter shown in fig. 8)
In regards to claim 54, Maeda further discloses a wall of the adapter surrounding said first flow channel is composed at least partially, predominantly or completely, of metal (column 6, lines 15-20 discloses stainless steel).

Response to Arguments
Applicant's arguments filed 04 March 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Maeda does not disclose “a projection bordering on a region of said free nozzle located between said first flow opening and said second flow opening”, it can be seen in the annotated figure above that there are projections “P” present, and that these projections “border on a region of said free nozzle located between said first flow opening and said second flow opening”. Therefore, the limitation has been met.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679              
03/11/2021